Citation Nr: 1503982	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  12-14 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Susan C. Scott, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from March 1988 to January 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In December 2014, the Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is of record.  

The Board notes that the Veteran has presented evidence indicating that he is unemployable due to service-connected PTSD.  The United States Court of Appeals for Veterans Claims (Court) has held that a request for a TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  For this reason, the Board has modified the issues on appeal to include the matter of entitlement to a TDIU.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran had a VA examination in September 2010.  The VA examination indicates that the Veteran denied hallucinations.  Subsequent VA treatment reports reflect that the Veteran has reported auditory hallucinations.  Thus, there is evidence that his PTSD may have worsened.  The Board notes that the Veteran is entitled to a new VA examination where there is evidence (including his statements) that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  In light of the length of time that has elapsed since the Veteran's last examination, and the statements and treatment records which suggest a change in the severity of his PTSD, he should be afforded a VA examination to ascertain the current severity of his disability.   

In his statements, the Veteran has asserted that he is unemployable due to his service-connected PTSD.  Social Security records reflect that the Veteran is considered disabled in part due to PTSD.  In an October 2010 statement, a physician opined that PTSD renders the Veteran unable to sustain employment.  A TDIU rating claim is part of an increased rating claim when such claim is raised by the record.  See Rice, supra.  A rating decision dated in September 2012 denied entitlement to a TDIU.  The Veteran did not file a timely notice of disagreement with the September 2012 rating decision; however, he continued to assert that he is unable to gain or maintain employment because of his service-connected PTSD.  Therefore, although the Veteran did not submit a timely notice of disagreement to the September 2012 decision, in light of Rice, the Board finds that the issue of entitlement to a TDIU is properly before the Board.

Finally, a remand is also required to obtain outstanding VA outpatient treatment records, as the most recent VA treatment records in evidence are dated in June 2012.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Obtain any VA outpatient treatment records dated since June 2012 and associate the records with the claims file and electronic record.  

2.  Schedule the Veteran for a VA examination for PTSD.  The claims folder must be made available to the examiner in conjunction with the examination.  The examination report should indicate that the claims file was reviewed.  

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The examiner should render specific findings with respect to the existence and extent (or frequency, as appropriate) of: memory loss; depressed mood; anxiety; panic attacks; sleep impairment; impaired judgment, speech, impulse control and/or thought processes; neglect of personal hygiene and appearance; suicidal ideation; and delusions and/or hallucinations.  The examiner should specifically address the level of social and occupational impairment attributable to the Veteran's PTSD.  The examiner should assign a GAF scale score that represents the level of impairment due to the Veteran's PTSD. 

3.  The VA examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's service-connected PTSD, alone, without reference to any non-service-connected disabilities, prevents him from maintaining substantially gainful employment, given his level of education and his work history.  The Veteran's age may not be considered.  

The examiner should provide a detailed rationale, with references to the record, for the opinion.  

4.  Review the examination report to ensure compliance with the remand directives.  If the report is deficient in any manner, corrective procedures must be implemented.

5.  After completing the above development, and any other development deemed necessary, readjudicate the issues of entitlement to an increased rating for PTSD and entitlement to a TDIU, including whether referral for extraschedular consideration is indicated.  If the benefits sought are not granted to the appellant's satisfaction, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




